Oo Co NN DN UA F&F WY NO

NN wo WN WH HN KH KN LO LVN KR HB Fe He ee Fe Oe ee ele
oN DN UO SF WD NY SK& DS OBO DBD HN DH OH FF WD YP KS BS

 

 

Case 3:20-cv-00172-MMC Document 19 Filed 04/03/20 Page 1 of 7

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attorneys for Plaintiff

James Bickford (N.Y. Bar No. 5163498)
United States Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW

Washington, DC 20530
James.Bickford@usdoj.gov

Telephone: (202) 305-7632

Attorney for Defendant

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SHARON ZIEROTH,
Plaintiff,
vs.

ALEX M. AZAR II, in his capacity as

Secretary of the United States Department of

Health and Human Services,

Defendant.

Pursuant to the Court’s Order of January 14, 2020, FED.R.Civ.P. 26(f), and the Standing

Order for All Judges of the Northern District of California, the parties submit this report of the

conference held on March 20, 2020.

Case Number: 3:20-cv-00172-MMC

)
)
)
)
)
)
)
)
)
)
)

__)

Page 1 of 7

Case No. 3:20-cv-00172-MMC Case Management Statement

CASE MANAGEMENT STATEMENT

 
0 Om ND NW F&F WwW HY &

Do Ny bw NY HO PH KH KN NO we ee ee ee ee ee Oe
on nN NBN WT F&F WO NY K§ DOD OO fH HN KD AH FP W NY KF &S

 

 

Case 3:20-cv-00172-MMC Document 19 Filed 04/03/20 Page 2 of 7

1. Jurisdiction and Service

This Court has jurisdiction pursuant to 42 U.S.C. § 1395ff(b). Plaintiff contends that
service was effected no later than January 17, 2020, by service on the U.S. Attorney for the
Northern District of California. In addition, the Attorney General of the United States was
served on January 21, 2020, and the Secretary was served on January 22, 2020. The Secretary
does not allege any deficiency of service.

2. Facts

Plaintiff's Statement:

Mrs. Sharon Zieroth was a 72 year-old mother of two and grandmother to two and wife
of nearly 50 years to husband Gary. Mrs. Zieroth was also a Type I, “brittle” diabetic with
hypoglycemic unawareness. Because of the wild and rapid swings in her glucose levels and the
lack of physical sensations of them, checking her glucose levels with finger-stick testing was
insufficient to control her diabetes, especially at night. As a result, Mrs. Zieroth was prescribed a
continuous glucose monitor (CGM) that automatically checks her glucose levels every five
minutes and can either alert her to problems or automatically adjust insulin delivery.

Mrs. Zieroth submitted a claim for Medicare coverage that was denied at the initial levels
before being approved by a Medicare ALJ. Subsequently, the Medicare Appeals Council
reversed the ALJ’s decision on the grounds that a CGM is not “durable medical equipment”
(specifically, that a CGM is not “primarily and customarily used to serve a medical purpose” as
defined in CMS 1682-R). Mrs. Zieroth timely appealed to this Court.

3. Legal Issues

Plaintiff's Statement:

The basic legal issue is whether a continuous glucose monitor (CGM) for use by diabetics
is “durable medical equipment” and is, therefore, a Medicare covered benefit. More specifically,
the Secretary contends that a CGM is not “durable medical equipment” because the Secretary

alleges that it is not “primarily and customarily used to serve a medical purpose.”

Page 2 of 7
Case No. 3:20-cv-00172-MMC Case Management Statement

 
oO Co NN DW A SP WY NY

NBO WP KN KH KO BH RD RD RD
“ao nN TN NN SP OD! NO | —lUCOClUCO OOM CNN ROW NDC

 

 

Case 3:20-cv-00172-MMC Document 19 Filed 04/03/20 Page 3 of 7

That issue has been litigated multiple times and the Secretary has lost each one. See
Whitcomb vy. Azar, Case No. 17-cv-14 (E.D. Wisc. Oct. 26, 2017) (Jones, J.), Bloom v. Azar,
2018 WL 583111 (D. Vt. January 29, 2018) (Crawford, J.) and Lewis v. Burwell, 2018 WL
1639687 (D. Mass. April 5, 2018) (Gorton, J.). In addition to finding that the Secretary’s
position lacked merit, in each of these litigations the Court further found that the Secretary’s
position lacked “substantial justification” and awarded attorney fees to plaintiffs counsel.

Nevertheless, the Secretary has rejected Mrs. Zieroth’s claim on the exact same grounds.
Another issue related to the Secretary’s claim that a CGM is not “durable medical equipment” is
the Secretary’s promulgation, without notice and comment, of CMS 1682-R seeking to exclude
certain CGMs from coverage in defiance of the Medicare notice and comment statutes.

In addition to completed litigation, two other suits on the issue of whether a CGM is
“durable medical equipment” are ongoing. See Olsen v. Azar, Case. No. 19-cv-3814 (RBW)
(D.D.C.) and Lewis v. Azar, Case No. 18-cv-2929 (RBW) (D.D.C.). The Lewis case is a class
action seeking to certify a class of some 90,000 people whose claims were denied on the same
grounds.

Defendant’s Statement:

The central issue in this case is whether the continuous glucose monitor used by Mrs.
Zieroth was durable medical equipment within the meaning of the Medicare statute and
regulations. See 42 U.S.C. § 1395x(n); 42 C.F.R. § 414.202.

4. Motions

Given Mrs. Zieroth’s passing, Plaintiff has filed a motion to substitute her husband (Mr.
Gary Zieroth) as the representative of her estate.

While she was still living, nearly concurrent with the filing of the Complaint, Mrs.
Zieroth filed a motion for summary judgment. See Dkt. #11. This Court denied that motion
without prejudice. See Dkt. #13. In accordance with the Court’s Order, Plaintiff will submit the

same motion for summary judgment as soon as the Answer is served.

Page 3 of 7
Case No. 3:20-cv-00172-MMC Case Management Statement

 
eo FSF NIN DH A fF WY NY

NN NM KN KN NO NRO RD RD RDO eee
ao sa DN MH FF WD NY | CO OO BH st HD HH FP WY LH — OS

 

 

Case 3:20-cv-00172-MMC Document 19 Filed 04/03/20 Page 4 of 7

The Secretary intends to file a motion to dismiss at least one claim under Rule 12(b)(6)
for failure to meet the pleading standard set forth in the Federal Rules.

5. Amendment of Pleadings

At this time, no amendment of the pleadings is anticipated.

6. Evidence Preservation

Given that this is an administrative review case, it is not believed that this provision is
applicable.

7. Disclosures

Given that this is an administrative review case, it is not believed that this provision is
applicable.

8. Discovery

Given that this is an administrative review case, it is not believed that this provision is
applicable.

9. Class Actions

This is not a class action case.

10. Related Cases

Plaintiff's Statement:

As discussed above, there have been multiple prior cases on the identical issue, none of
which Mrs. Zieroth was a party to. Of the pending cases on the identical issue, Mrs. Zieroth is
not a party to the Olsen case and, as a technical matter, is not a party to the Lewis class action
because no class has been certified yet. Assuming that the class is certified in the Lewis matter,
Mrs. Zieroth elects to pursue her case individually.

In addition, Mrs. Zieroth has multiple pending claims that have been denied by the
Secretary and are at various stages of the appeal process.

Defendant’s Statement:

Page 4 of 7
Case No. 3:20-cv-00172-MMC Case Management Statement

 
oOo fF NAN NWN A FP W NY

NY WN NH NO NO DO NO RD RD mm me me ete et et
aoa NI HD WA FF WwW HY —-— CD OO fF AN BH vA F&F WO LH —$ SC

 

 

Case 3:20-cv-00172-MMC Document 19 Filed 04/03/20 Page 5 of 7

There are two other ongoing suits on the issue of whether a CGM is durable medical
equipment within the meaning of the Medicare statute and regulations. See Olsen v. Azar, Case
No. 19-cv-3814 (D.D.C.); Lewis v. Azar, Case No. 18-cv-2929 (D.D.C.). The Lewis case is a
putative class action.

11. Relief

As set forth in the Complaint, Plaintiff seeks a determination that a CGM is durable
medical equipment, a covered Medicare benefit, and an injunction ordering the Secretary to
provide coverage for Mrs. Zieroth for the claim at issue in this case.

12. Settlement and ADR

Plaintiff's Statement:

Plaintiff does not believe that there are any prospects for settlement. As detailed above,
before the Secretary issued the denial at issue in this case, three district courts had already told
the Secretary that his position was so lacking in merit that the Secretary was ordered to pay the
plaintiff's attorney’s fees. Nevertheless, the Secretary continues to issue denials on these same
grounds. Because it appears that only repeated public decisions by district courts have any
prospect of changing the Secretary’s defiance, Plaintiff does not believe that settlement is in
either her or the public’s interest.

No ADR efforts have been undertaken to date. The parties submitted their ADR L.R. 3-
5(b) certifications on March 20, 2020. See Dkt. #16 and 17. Given its administrative review
nature, Plaintiff does not believe that any ADR option is appropriate.

Defendant’s Statement:

The Secretary has been informed that Plaintiff is not interested in any potential
settlement.

13. Consent to Magistrate Judge for All Purposes

The parties do not consent to a magistrate judge for all purposes.

14. Other References

Page 5 of 7
Case No. 3:20-cv-00172-MMC Case Management Statement

 
oOo fe NN DW A SF WY NY

NO who WN bP Bt KO DR RO RDO Om me et
oo ~~ DN WA F&F WwW NO HY DOD ODO 6B aS DB WC F&F WH NH —& S&S

 

 

Case 3:20-cv-00172-MMC Document 19 Filed 04/03/20 Page 6 of 7

This case is not suitable for reference to another process.

15. Narrowing of Issues

Given that this is an administrative review case, Plaintiff does not believe that this
provision is applicable.

16. Expedited Trial Procedure

Given that this is an administrative review case, it is not believed that this provision is
applicable.

17. Scheduling

Given that this is an administrative review case, Plaintiff does not believe that this
provision is applicable because the schedule is dictated by the Local Rule.

Plaintiff opposes any effort to further delay the litigation.

The Secretary asks the Court to resolve his forthcoming partial motion to dismiss before
setting a schedule for summary judgment, to avoid unnecessary summary judgment briefing on
claims that do not satisfy the pleading standard set forth in the Federal Rules.

18. Trial

Given that this is an administrative review case, it is not believed that this provision is
applicable.

19. Disclosure of Non-party Interests Entities or Persons

Mrs. Zieroth complied with Local Rule 3-15 on January 8, 2020. See Dkt. #2.

20. Professional Conduct

All counsel have reviewed the Guidelines for Professional Conduct for the Northern

District of California.

Page 6 of 7
Case No. 3:20-cv-00172-MMC Case Management Statement

 
0 Oo YO MW & WY LY

NO bw KN NO PY NO DQ DR ROO em me eet
o nN DO CA FF WY NO SK CS CO Bo SN DO TH Se DY YN EK OS

 

 

Case 3:20-cv-00172-MMC Document 19 Filed 04/03/20 Page 7 of 7

Dated: April 3, 2020

Respectfully submitted,

PARRISH LAW OFFICES

/s/_ James C. Pistorino
James C. Pistorino
Attorneys for Plaintiff

and

JOSEPH H. HUNT
Assistant Attorney General

MICHELLE BENNETT
Assistant Director, Federal Programs Branch

/s/ James Bickford

JAMES BICKFORD

Trial Attorney (N.Y. Bar No. 5163498)
United States Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW

Washington, DC 20530
James.Bickford@usdoj.gov

Telephone: (202) 305-7632

Facsimile: (202) 616-8470

Attorneys for Defendant

Page 7 of 7

Case No. 3:20-cv-00172-MMC Case Management Statement

 
